



Exhibit 10.29




PATTERSON COMPANIES, INC.
RESTRICTED STOCK UNIT AGREEMENT


NEITHER THE SECURITIES NOR THE SECURITIES ISSUABLE PURSUANT THIS AGREEMENT HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.




RSU NO: 4504
This Restricted Stock Unit Agreement (the “Agreement”) is dated effective
December 1, 2017 (the “Grant Date”) and is entered into by and between Patterson
Companies, Inc., a Minnesota corporation (the “Company”), and Mark S. Walchirk
(the “Employee”).
WITNESSETH:
1.
Award of Restricted Stock Units. Subject to the terms and conditions set forth
herein, Employee has been awarded on the date hereof 56,481 restricted stock
units (the “Restricted Units”) valued at $35.41 for each unit.

2.
Terms and Conditions. It is understood and agreed that this Agreement and the
Restricted Units awarded herein (the “Award”) is subject to the following terms
and conditions. In addition, even though this Award is not made pursuant to the
Patterson Companies, Inc. 2015 Omnibus Incentive Plan (the “Plan”), the terms
and conditions of the Plan apply to this Award, to the same extent as if this
Award was made pursuant to the Plan, except that the vesting restrictions under
Section 4.6 of the Plan and the Retirement provisions under Section 15.2 of the
Plan shall not apply to this Award. The applicable terms of the Plan are
incorporated by reference in this Agreement. The Employee, by execution of this
Agreement, acknowledges having access to a copy of the Plan. In the event that
any provision of this Agreement is inconsistent with the terms of the Plan, the
terms of this Agreement will control. All capitalized terms in this Agreement
not otherwise defined shall have the meaning(s) ascribed to them in the Plan.

3.
Restrictions. The Restricted Units may not be sold, pledged or transferred,
whether voluntarily or involuntarily, by operation of law or otherwise, until
the Vesting Date for the Restricted Units, or portion thereof, as provided
below. On the Vesting Date(s), and provided the Employee is then employed by the
Company or a Subsidiary, the Employee shall receive the Restricted Units, or
portion thereof which has vested, free of all restrictions, except with respect
to any applicable securities laws restrictions relating to unregistered
securities, to the extent such securities are not so registered. The Restricted
Units will be denominated in shares of Common Stock of the Company (“Shares”)
and paid in Shares.

4.
Vesting Date. With respect to fifty percent (50%) of the Restricted Units
awarded herein, the Vesting Date shall be the one-year anniversary of the Grant
Date. With respect to the remaining fifty percent (50%) of the Restricted Units
awarded herein, the Vesting Date shall be the two-year anniversary of the Grant
Date.

5.
Forfeiture Provision. Except as otherwise provided in Section 17.3(c) of the
Plan, if the Employee’s employment with the Company or a Subsidiary terminates
for any reason prior to the Vesting Date, the Restricted Units shall be
forfeited, and such Restricted Units shall be cancelled and become part of the
authorized but unissued stock available for issuance by the Company.






--------------------------------------------------------------------------------





6.
Limitation of Rights regarding Shares. Until issuance of the Shares, if any, the
Employee will not have any rights of a shareholder with respect to the
Restricted Units. The Employee will have no voting, dividend, liquidation and
other rights with respect to any Restricted Units granted hereunder.
Notwithstanding the foregoing, for each Restricted Unit that vests, the Employee
will be entitled to an accrual of dividend equivalents with respect to the
Restricted Units from the date of grant until the date such Restricted Units are
paid. The Company will deliver, together with the Shares delivered under Section
3 of this Agreement, if any, a cash payment equal to the dividend equivalent
amount; provided, that in the case of any dividend payable in Shares, the
Employee will be issued additional Restricted Units.



7.
Taxes and Withdrawals. Employee acknowledges that under current federal tax law
the value of the Restricted Units will be included as ordinary income in the
year the restrictions lapse. The Company is entitled to (a) withhold and deduct
from future wages of the Employee (or from other amounts that may be due and
owing to the Employee from the Company), or make other arrangements for the
collection of, all legally required amounts necessary to satisfy any federal,
state or local withholding and employment-related tax requirements attributable
to the Restricted Units, or (b) require the Employee promptly to remit the
amount of such withholding to the Company at the time the restrictions lapse.
The Company may make the required withholding by canceling Restricted Units at
the time the restrictions lapse.

8.
No Right to Continued Status as an Employee. This Agreement shall not confer
upon the Employee any right with respect to continued status as an employee of
the Company, nor shall it interfere in any way with the right of the Company to
terminate the Employee’s status as an employee at any time.

9.
Notices. Any notice to the Company shall be addressed to it at its principal
executive offices, located at 1031 Mendota Heights Road, St. Paul, Minnesota,
55120. Any notice to the holder shall be addressed to him or her at current home
address on record with the Company.

10.    Governing Law. This Agreement shall be governed by the laws of the State
of     Minnesota without regard to choice of law principles.
The Company has caused this Agreement to be executed by a duly authorized
officer. The Employee has agreed to accept and execute this Agreement
electronically using the grant acceptance procedures on the Employee’s E*TRADE
Financial Services account.



